DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 09/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,442,008 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 17, 19-20, 25, 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 17. it recites “and when the fluid is subjected to pressure by the producer each connecting channel provides a fluid connection without providing a clamping function while the cavities provide a clamping function,”. In the response filed 09/16/2021, Applicant pointed to Para. [191] and Fig. 28a to support this limitation. However, none of Para. [191] and Fig. 28a describe or show such limitation. It appears applicant has interpreted the connecting channels 19 between the plurality of interconnected cavities 9 as non-annular or non-ring like channel. However, none of the drawing or specification support this (at least not every interconnected channel). In fact, the connecting channel 19 appears to be symmetric to the central axis R (as shown in Fig. 26). One having ordinary skill in the art may interpret the connecting channels are ring-like channels, for example, to quicken the fill time of the fluid to the interconnected cavities.
Regarding claim 40, it recites “each connecting channel has a multilateral termination at its connection to each respective chamber.” However, none of the Figs. 26-28a and the specification show such limitation. In Fig. 28a, it can see the inner 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19-20, 25, 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, in lines 9-11 it recites “a plurality of interconnected cavities with a fist cavity connected … and connected to at least one second cavity ….”. In line 15, it recites “the plurality of cavities”. However, it is unclear if the plurality of cavities are (1) the interconnected cavities, (2) the first cavity, or (3) the at least one second cavity. For the purpose of examination, the examiner has interpreted the word “cavity” or (cavities) (without the word “first” or “second”) in each instance recited in the claims means “the plurality of interconnected cavities”.
Claim 17 further recites “an outer connecting channel” (line 7) and “a connecting channel” (line 13). However, it is unclear if the “a connecting channel” is the same as the “an outer connecting channel”. For the purpose of examination, the examiner has interpreted the word “connecting channel” (without the additional word “outer”) in each instance recited 
Accordingly, claim 17 has been interpreted as follows:
A tool holder for chucking a tool shaft by frictional engagement, comprising: a main body for coupling the tool holder to a spindle of a machine tool; a clamping surface joined to the main body, or a tube part joined to the main body, for fixation of a tool shaft by frictional engagement; and at least one portion of the clamping surface or tube part is shaped in one piece by primary shaping, in which an outer connecting channel extends into an interior of the portion and there, on a side of the clamping surface or tube part facing away from a mouth of the tool holder, widens, forming a plurality of interconnected cavities with a first cavity connected directly to the outer connecting channel and connected to at least one second cavity positioned in a direction toward an opening of the mouth of the tool holder, wherein the first cavity and each of the at least one second cavities are connected to one another via an inner connecting channel having a smaller inside cross-section than an inside cross-section of the first cavity and each of the at least one second cavities, and wherein the plurality of interconnected cavities are substantially closed on all sides with the exception of the inner connecting channels, and are spatially distributed and located entirely in the interior of the portion shaped in one piece by primary shaping, wherein the plurality of interconnected cavities are tight on their own even at extremely high internal pressures since the plurality of interconnected cavities are embodied entirely inside the one- piece portion, and 2Serial No. 16/580,304Docket No.: 337.0249c1 wherein the plurality of interconnected cavities are filled with a fluid, and a pressure producer, actuated from outside, is built into the at least one outer connecting channel, and the fluid can be subjected to pressure by the producer, and when the fluid is subjected to pressure by the producer each inner connecting channel provides a fluid the plurality of interconnected cavities provide a clamping function, and wherein the fluid flows through the outer connecting channel into the first cavity without flowing in a countercurrent direction relative to the fluid flow through the first cavity.
Regarding claim 19, similar to claim 17 described above, it is unclear the meaning of “the plurality of cavities” (line 1-2, and also in line 3, and line 5, in 3 places). For the purpose of examination, the examiner has interpreted it to mean “the plurality of interconnected cavities” in each place.
Regarding claim 20, similar to claim 17 above, it is unclear of the meaning of “wherein at least 10 cavities are present” (lines 1-2). For the purpose of examination, the examiner has interpreted it to mean “the plurality of interconnected cavities including at least 10 cavities”. Similarly, it is unclear of the meaning of the words, “which cavities” (line 3 and line 4 in two places). For the purpose of examination, the examiner has interpreted it to mean “which the at least 10 cavities” in each place.
Regarding claim 39, similar to the claim 17 above it is unclear of the meaning of “each connecting channel” (line 1-2). For the purpose of examination, the examiner has interpreted it to mean “each inner connecting channel”.
Regarding claim 40, similar to the claim 17 above it is unclear of the meaning of “each connecting channel” (line 1-2). For the purpose of examination, the examiner has interpreted it to mean “each inner connecting channel”.
Claim 40 recites the limitation "each respective chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “each respective interconnected cavity”.
Allowable Subject Matter
Claims 17, 19-20, 25, 39-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 20, 25, and 39-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted while examiner agrees with applicant’s argument that none of combination of Haenle et al. in view of Zeiner teaches the every limitation of claims 17 or 40. However, the examiner has pointed out (see 112 Section above) there are 112 (a) and (b) issues in the claim as set forth above in the Office Action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHWEN-WEI SU/Examiner, Art Unit 3722